Opinion by
Mr. Justice Potter,
The record in this case is unsatisfactory. Upon the conclusion of the plaintiff’s testimony, the defendant’s counsel moved for a nonsuit. The trial judge directed that a compulsory nonsuit be entered, and at the same time, without motion by plaintiff, entered a rule to strike the nonsuit off. Plaintiff’s counsel then suggested that the case might rest with the direction for a compulsory nonsuit, because an appeal might then be taken at once and an early hearing had in the Supreme Court. Thereupon the trial judge said: “I will direct a nonsuit to be entered, and I will reserve the right to file an opinion setting forth the reasons why I do so.” To this ruling an exception was granted.
In so far as the record shows, no' disposition was made of the rule to strike off the nonsuit. The last entry upon the docket prior to the appeal is “Compulsory nonsuit directed by court.” Under the Act of March 11, 1875, P. L. 6, it has frequently been held that an appeal does not lie from the entry of a compulsory nonsuit, but only from the refusal to take the nonsuit off: Haverly v. Mercur, 78 Pa. 257; Scanlon v. Suter, 158 Pa. 275; Reed v. Casualty Co., 189 Pa. 596; Hallock v. Lebanon, 215 Pa. 1. The stenographer’s notes of testimony at the trial show the entry of a compulsory non-suit, the entry of a rule to take off such nonsuit, which remains undisposed of, and then the entry of a nonsuit a second time. It may be that the trial judge intended the second nonsuit to operate as a discharge of the rule to take off the first; but he did not say so, and the Act of 1875, above referred to, provides expressly that such rule shall be considered and disposed of by the court in banc, not by the trial judge alone. The act contemplates consideration of the questions involved by the court in *489banc. This they did not receive in the present case. The judge reserved the right to file an opinion setting forth his reasons for entering the nonsuit, but it does not appear that any opinion has been filed. None is printed in the paper book.
There are nine assignments of error, eight of them being to the rejection of offers of testimony by the plaintiff, or the sustaining of objections to questions. The fifth and eighth assignments allege error in the rejection of offers to prove by the plaintiff and by the defendant, Frederick Wolfe, who was called for cross-examination, the allegations in plaintiff’s statement upon which he bases his right of action. The offers were excluded as incompetent, irrelevant and immaterial, and for the further reason, as stated by the trial judge, that he did not consider the evidence, if admitted, sufficient to sustain a verdict. While the offers were too broad in some respects, yet they set out substantially the allegations of plaintiff’s statement, and raised the question of the sufficiency of his cause of action. The trial judge clearly intended by his ruling to pass upon plaintiff’s right to recover at all, upon the facts shown in his statement. In Mundis v. Emig, 171 Pa. 417, Mr. Justice Mitchell said (p. 424): “Undoubtedly the general rule is that where an offer is made as a whole, of evidence partly admissible and partly not, the judge may reject it all, and is not bound to separate the good from the bad: Wharton v. Douglass, 76 Pa. 273; Smith v. Arsenal Bank, 104 Pa. 518; Evans v. Evans, 155 Pa. 572. But he may always do so, and we are not prepared to say that in some cases where the offer is clearly competent in substance and the objection is to a small or unimportant part it may not become the duty of a judge to point out, or at least to call upon the party objecting to specify the parts objected to.”
In the present case the offers were not objected to or rejected because any specified portions were inadmissible, but on the ground that, as a whole, they were immaterial and irrelevant, and did not make out a case *490sufficient to go to the jury. The question ruled on by the court below and raised by these assignments, is then whether the facts alleged by plaintiff, if proved, would constitute a cause of action. In his statement, plaintiff averred that prior to July 18,1910, for a period of four years and ten months, he had been employed by the Eettig Brewing Company of Pottsville, in the capacity of chief engineer, receiving for his services $27 per week, and that during the term of his employment he had endeavored to render faithful service to the company, and the relations between the company and himself were at all times satisfactory to both parties. That prior to the above date, he had reported to the foreman of the brewery that a night watchman in the employ of the company was stealing bottled goods from the brewery, and that he and another engineer had seen the watchman carrying away stolen goods on different mornings, whereupon the watchman was discharged from the service of the company. That by reason of his action in reporting the dishonesty of the watchman, he incurred the enmity of the defendants, who thereupon, intending to injure the plaintiff, conspired and combined in a malicious and unlawful manner to deprive him of the opportunity to earn his livelihood and support those dependent upon him, and presented the company with a paper containing their signatures, setting forth that if, after twenty four hours, it kept the plaintiff any longer in its employ, they would no longer work for it — they knowing well at the time that it would be left helpless if they carried out their threat, and would be forced to comply with their demand in order to protect its business interests, and that their combination and threat would cause the discharge of plaintiff from its employ. That because of the combination and conspiracy of the defendants, plaintiff was discharged from the service of the company, and suffered damages, for the recovery of which he brought this suit.
*491This statement sets forth a good cause of action. If the plaintiff could prove the averments in the statement, he was entitled to recover. The offers, of proof contained matter which was irrelevant, in so far as it included any reference to what took place in the labor union, whether it resulted favorably to plaintiff or not; but that portion of the offers might well have been rejected, while leaving plaintiff to make proof of the substantial wrong which, as was alleged, had been done to him through the conspiracy to bring about his discharge. Any such purpose was unlawful. In Erdman v. Mitchell, 207 Pa. 79, Mr. Justice Dean said (p. 91): “A conspiracy is the combination of two or more persons by some concerted action to accomplish an unlawful purpose. It is unlawful to deprive a mechanic or workman of work by force, threats or intimidation of any kind; a combination of two or more to do the same thing by the same means is a conspiracy. That by the legislation referred to such conspiracy is no longer criminal, does not render it lawful. At common law the courts held that such combination was so prejudicial to the public interests and so opposed to public policy as rendered it punishable criminally; but the legislature, which generally determines what is and what is not public policy, has declared that it is no longer a crime or misdemeanor. But this is as far as it has gone, it is as far as it could go without abolishing the Declaration of Rights; to do that the whole people of the Commonwealth must be directly consulted and they must give assent.......So the same courts are still bound to protect the humblest mechanic or laborer in his right to acquire property.”
In the case just cited the question of damages did not arise, but under the decision in O’Neil v.' Behanna, 182 Pa. 236, if the plaintiffs were entitled to an injunction for their protection, they were also entitled to recover such damages as were shown to have been suffered.
In Morris Run Coal Co. v. Coal Co., 68 Pa. 173, Mr. Justice Agnew said (p. 187): “There is á potency in *492numbers when combined, which the law cannot overlook, where injury is the consequence. If the conspiracy be to commit a crime or an unlawful act, it is easy to determine its indictable character. It is more difficult when the act to be done or purpose to be accomplished is innocent in itself. Then the offense takes its rule from the motives, the means or the consequences. If the motives of the confederates be to oppress, the means they use unlawful, or the consequences to others injurious, their confederation will become a conspiracy.”
In the present case, while the record is confused, it is apparent that a fundamental principle of justice is involved. If the plaintiff can prove the averments in his statement, he will be entitled to recover such damages as he can show that he has sustained by reason of the wrongful acts of the defendants.
In order to avoid the delay which would result from remitting the record to the court below for formal amendment, to show that the rule to strike off the judgment of compulsory nonsuit was duly discharged, we will treat the record as though it had been thus amended. So regarded, the fifth, eighth and ninth assignments of error are sustained; and. the judgment of the court below refusing to take off the compulsory nonsuit is reversed with a procedendo.